Case 6:20-cr-00049-JCB-JDL Document 156 Filed 09/10/21 Page 1 of 1 PageID #: 499




                                     No. 6:20-cr-00049-4

                                 United States of America
                                             v.
                                 Perry Lewis Crenshaw, Jr.


                                          ORDER

                 This criminal action was referred to United States Magistrate
             Judge John D. Love for administration of a guilty plea under Federal
             Rule of Criminal Procedure 11. The magistrate judge conducted a
             hearing in the form and manner prescribed by Rule 11 and issued
             findings of fact and recommendation on guilty plea. Doc. 152. The
             magistrate judge recommended that the court accept defendant’s
             guilty plea and adjudge defendant guilty on count one of the indict-
             ment. Id. at 2. Defendant waived his right to object to the magistrate
             judge’s findings. Id.
                 The court hereby accepts the findings of fact and recommenda-
             tion on guilty plea of the United States Magistrate Judge. The court
             also accepts defendant’s plea.
                In accordance with defendant’s guilty plea, the court finds de-
             fendant Perry Lewis Crenshaw, Jr. guilty of count one of the indict-
             ment, charging a violation of 18 U.S.C. § 1956(h) – Conspiracy to
             Commit Money Laundering.
                                     So ordered by the court on September 10, 2021.



                                                   J. C AMPBELL B ARKER
                                                  United States District Judge
